Exhibit 10.1

 

Citicorp Venture Capital Equity Partners, L.P.

399 Park Avenue

New York, NY 10022

 

January 23, 2006

 

PERSONAL AND CONFIDENTIAL

 

Mr. John H. Weber

5112 Rockridge Road

Phoenix, AZ 85018

 

Dear John:

 

Citicorp Venture Capital Equity Partners, L.P. (“Citicorp”) is pleased to offer
you the position of Chief Executive Officer of Remy International, Inc. (“Remy”)
and as a member of the Board of Directors of Remy (the “Board”). The terms and
conditions of your employment will be as set forth in this binding Offer Letter
(the “Offer Letter”). Please be advised that this Offer Letter is subject to the
approval of the Board; however, Citicorp, the majority shareholder of Remy, will
sponsor and support this Offer Letter and your candidacy when the Board
discusses and votes on the approval of both.

 

Compensation

 

Your base salary while employed by Remy will be $700,000 per year (“Base
Salary”), which will be paid in accordance with Remy’s normal payroll
procedures. Additionally, while employed by Remy you will be eligible to receive
a target incentive bonus of $700,000 (“Incentive Bonus”) based upon the
attainment of certain objectives, which shall be established by you and the
Board within the first 90 days after your commencement of employment.

 

Success Payment

 

Upon the occurrence of a Corporate Transaction (as defined in Appendix A), you
will be entitled, if you are employed by Remy on the date of such occurrence
(except as otherwise provided under Severance below), to receive from Remy, as
additional compensation, a transaction success payment (the “Success Payment”),
as follows:

 

(a) up to an amount equal to the first $5,000,000 of total Net Proceeds (as
defined in Appendix A) from all such transactions in the aggregate; and

 

(b) an amount equal to 5% of the Net Proceeds in excess of such first
$5,000,000.

 

The Success Payment will be in the same form of consideration as is received by
the Remy equity holders (provided that Remy, in its sole discretion, may
determine that all or any portion of the Success Payment will be paid in cash)
and will payable to you by Remy on or about the time or times such Net Proceeds
are actually distributed or paid to Remy’s equity interest holders. The Success
Payment shall be structured and paid in a manner that is tax efficient and
economically advantageous to both you and Remy.



--------------------------------------------------------------------------------

Benefits

 

You will be eligible to participate in Remy’s benefit plans on the same basis as
the other senior executive officers of Remy. Additionally, you will be eligible
to participate in Remy’s Supplemental Executive Retirement Plan (“SERP”) at the
benefit level as provided in Schedule A of the SERP.

 

Relocation

 

You will receive a lump sum payment of $25,000 to aid in your relocation and
Remy will additionally reimburse you for typical and reasonable moving expenses.
Remy will also reimburse the full cost of any real estate commission paid by you
on the sale of your Arizona home, provided that at the closing of any such sale,
you are then still an employee of Remy.

 

Severance

 

Your employment with Remy will be at-will; however, upon any termination of your
employment with Remy, you will be entitled to the following benefits depending
on the circumstances of such termination.

 

Upon your resignation for “Good Reason” (as defined in Appendix A) or
termination by Remy without “Cause” (as defined in Appendix A) you will receive
an amount equal to the sum of (i) 18 months of Base Salary and (ii) 150% of the
most recent Incentive Bonus actually paid to you (the “Severance Payment”),
subject to required withholding and payable in equal monthly installments over
an 18 month period immediately following any such termination of employment;
provided however, that you will not be entitled to receive any portion of the
Severance Payment if your total aggregate Success Payment (determined without
regard to paragraph (b) of the next sentence) received by you, regardless of
whether such Success Payment is received during or after your employment, equals
or exceeds $12,000,000. Additionally, if your total aggregate Success Payment
equals or exceeds $12,000,000 and you have already received all or a portion of
your Severance Payment, then, either (a) you will repay to Remy the total amount
of such Severance Payment received or (b) Remy will deduct the total amount of
such Severance Payment received from your Success Payment.

 

Upon a termination by Remy for Cause or your resignation without Good Reason,
you will be entitled to receive only your accrued Base Salary and accrued and
vested benefits. Termination upon disability will be addressed in a subsequent
amendment to this Offer Letter.

 

Notwithstanding the foregoing, if you are terminated by Remy without Cause or
resign for Good Reason, within three months prior to the signing of an agreement
the consummation of which would result in a Corporate Transaction, such
transaction is actually consummated and such transaction would have otherwise
resulted in a Success Payment, then you will receive such Success Payment for
that particular transaction, as if you had not been terminated until the day
immediately following such transaction.

 

2



--------------------------------------------------------------------------------

Any such payments as outlined in this section shall be structured and paid in a
manner that is tax efficient and economically advantageous to both you and Remy.

 

Restrictive Covenants

 

You will be subject to provisions regarding (a) non-solicitation of employees,
(b) non-competition and (c) non-disclosure of confidential information, as set
forth below:

 

During your employment with Remy and for a period of twelve months after your
termination of employment for any reason, you personally will not, directly or
indirectly, on your own behalf or on behalf of any other person, firm,
partnership, corporation or other entity, solicit, induce or attempt to solicit
or induce any employee of Remy, its parent or any of its subsidiaries to leave
employment with Remy, its parent or any of its subsidiaries or hire any such
employee (except for general, non-targeted employment advertising efforts by any
such person, firm, partnership, corporation or other entity).

 

During your employment with Remy and for a period of twelve months after your
termination of employment for any reason, you will not directly or indirectly,
engage in, represent in any way, be connected with, become employed by or have
any interest in any business or activity which competes in any material manner
in any location at which the material businesses of Remy, its parent or any of
its subsidiaries are conducted at the time of such termination.

 

You will not, during your employment with Remy or at any time thereafter,
without the prior express written consent of Remy, directly or indirectly
divulge, disclose or make available or accessible any confidential matters or
proprietary information of Remy, its parent and/or its subsidiaries known to you
which are not otherwise in the public domain to any person, firm, partnership,
corporation, trust or any other entity or third party (other than when required
to do so by a lawful order of a court of competent jurisdiction, any
governmental authority or agency, or any recognized subpoena power).

 

3



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, kindly acknowledge and accept by
executing this Offer Letter where indicated below and return it to Citicorp as
soon as practicable. Citicorp is excited to offer this opportunity to you and is
hopeful that you will accept the positions offered to you.

 

Very truly yours,

CITICORP VENTURE CAPITAL

EQUITY PARTNERS, L.P.

By:

 

CVC Partners LLC, as general partner

By:  

Citigroup Capital GP Holdings, Ltd. as managing member

By:

 

/S/ John P. Civantos

--------------------------------------------------------------------------------

Name:  

John P. Civantos

Title:  

Partner

 

ACKNOWLEDGED AND ACCEPTED:

/S/ John H. Weber

--------------------------------------------------------------------------------

John H. Weber

 

Dated: January 20, 2006

 

4



--------------------------------------------------------------------------------

Appendix A

 

“Good Reason” means and will be deemed to exist if, without your consent, (a)
you suffer a material diminution in your duties, responsibilities or effective
authority or any adverse changes in your titles or positions, (b) you suffer a
reduction of your “Base Salary” or target bonus opportunity below that which is
set forth in this Offer Letter; or (c) Remy fails to pay any earned compensation
or to provide for your vested benefits when due and payable and which is not
cured within a reasonable period of time after receipt of notice.

 

“Cause” means (a) you engage in gross misconduct or gross negligence in the
performance of your duties for Remy or any of its subsidiaries, (b) you embezzle
assets of Remy or any of its subsidiaries, (c) you are convicted (including a
plea of guilty or nolo contendere) of a felony involving moral turpitude, (d)
your breach of any restrictive covenant set forth in the Offer Letter, or (e)
your willful and material failure to follow the lawful and reasonable
instructions of the Board, which, in each such case (except with regard to (c),
is not cured within a reasonable period of time after receipt of notice.

 

“Corporate Transaction” means the direct or indirect sale or other disposition
for value (to an entity or person unrelated or unaffiliated with Remy or
Citicorp) of the equity interests in Remy or the assets of Remy.

 

“Net Proceeds” means the fair value of the aggregate and cumulative
consideration received, less the aggregate of any transaction costs of any kind
borne directly or indirectly by Remy or the Remy equity interest holders, and
actually paid or distributed to the Remy equity interest holders in connection
with any Corporate Transaction.

 

5